DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show implanting gallium into the source/drain region, the gallium having a consistent concentration extending from a surface of the source/drain region to a depth in the source/drain region, wherein implanting gallium into the source/drain region amorphizes at least a portion of the source/drain region (claim 1); annealing the first source/drain region, wherein after annealing a concentration profile of the first dopant in the first source/drain region has a platform dopant region and a tailing dopant region, wherein a first concentration of the first dopant in the platform dopant region is constant, wherein a second concentration of the first dopant in the tailing dopant region decreases as the tailing dopant region extends away from the platform dopant region (claim 8); recrystallizing the amorphous region, wherein after recrystallizing, a dopant profile of the first dopant comprises a platform dopant region and a tailing dopant region, the platform dopant region having a consistent doping profile of the first dopant to a first depth, the tailing dopant region having a decreasing concentration of the first dopant as the tailing dopant region extends away from the platform dopant region (claim 15) while having the characteristics as recited in claims 1, 8 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892